Citation Nr: 1401172	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-36 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increases in the "staged" ratings assigned for right patellofemoral syndrome (right knee disability) (currently 0 percent prior to July 29, 2010, and 10 percent from that date).

2.  Entitlement to a rating in excess of 10 percent for left patellofemoral syndrome (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2001 to July 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right and left knee disabilities, rated 0 percent disabling each, effective July 6, 2007.  An August 2012 rating decision increased the rating for the right knee disability to 10 percent, effective July 29, 2010.  The issue is characterized to reflect that staged ratings are assigned, and that both "stages" are on appeal.  The August 2012 rating decision also increased the rating for the left knee disability to 10 percent, effective throughout.  As she is presumed to be seeking the maximum schedular benefit available, and has not indicated otherwise, these issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

At her request the Veteran, was scheduled for a Travel Board hearing in March 2013, but failed to appear.  Later that month, she filed a motion to reschedule the hearing; her motion was denied by letter in September 2013, for failure to show good cause.  She was afforded opportunity to respond, but has not done so.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected right knee disability is reasonably shown to have been manifested by objective evidence of painful (but limited to less than a compensable degree) motion; ankylosis and/or instability/subluxation are not shown.

2.  At no time during the appeal period is the Veteran's service-connected left knee disability shown to be manifested by compensable limitation of flexion or extension; ankylosis and/or instability or subluxation are not shown.



CONCLUSIONS OF LAW

1.  A 10 percent rating is warranted throughout for the Veteran's service-connected right knee disability.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5299-5003 (2013).  

2.  A rating in excess of 10 percent is not warranted for the Veteran's service-connected left knee disability.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R.      §§ 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Code 5299-5003 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; an August 2012 supplemental SOC (SSOC) readjudicated the matter after the appellant and her representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  She has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).
The Veteran's service treatment records and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in August 2007, July 2009, April 2010, and July 2012.  The Board notes that the VA examination reports contain sufficient clinical findings to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.                 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where, as here, the appeal arises from the original assignment of a disability evaluation with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
  
When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The Veteran's STRs show complaints of bilateral knee pain and note that she was placed on a physical profile for her knees.

On August 2007 VA examination, the examiner noted a history of intermittent pain, stiffness, and swelling of the knees, and some additional limitation of range of motion during flare-ups.  On physical examination, flexion was to 140 degrees bilaterally, with pain noted on the left.  Stability was within normal limits bilaterally.  X-rays of the knees revealed lucency in the proximal tibia consistent with non-ossifying fibroma.  The examiner noted painful motion of the left knee, starting at 130 degrees and ending at 140 degrees, but only after repetitive movements.  There was tenderness of both knees anteriorly.  Old bilateral stress fractures of the tibial plateau, left more than right and bilateral patella-femoral syndrome were diagnosed.  The examiner noted that joint function was additionally limited by pain and lack of endurance, with the left knee limited by 10 degrees, and that he could not opine as to the right knee without resorting to mere speculation.

On July 2009 VA examination, the Veteran reported knee pain on a daily basis, rated as 5/10, but decreasing to 2/10 if she took medication.  She reported sharp and achy pain behind the kneecaps, and that her right knee hurt more than the left.  There was painful clicking and popping in both knees, and the Veteran complained of mild swelling.  She did not report any locking, but stated that she has feelings of catching, and when this occurred, her knees pop.  She reported there was no giving out, and stated that she does not use any assistive devices, except for a stick at home which she uses as a cane at times.  The Veteran also stated that she has no flare-ups that require bed rest, but that she does have episodes of increased pain that cause her to stop and rest for approximately 30 minutes.  Physical examination revealed a normal gait and flexion to 140 degrees bilaterally with complaints of pain in the right knee, but none in the left knee.  It was noted that there was no increased fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing; however, the Veteran did experience increased pain with repetitive testing.  There was no swelling; anterior and posterior drawer, Lachman's, and McMurray's testing was negative.  There was tenderness to palpation in the peripatellar area and palpable crepitus on range of motion testing.  The knees were stable to varus and valgus stress, and strength was normal.  

A July 2009 VA treatment record noted a complaint of chronic knee pain and tingling.

On April 2010 VA examination, the Veteran reported constant knee pain and numbness, in addition to popping if she rode a bike.  The examiner noted there were no incapacitating flare-ups and no complaints of instability.  The Veteran walked with a normal gait and did not use assistive devices.  Flexion and extension were normal, with no pain, but the examiner noted that the Veteran was reluctant to do all of the maneuvers requested, as they elicited pain in the knees.  The examiner further noted that the Veteran was full weight bearing without evidence of swelling or palpable tenderness.  There was no ligament laxity; medial and lateral ligaments were normal.  The Lachman's test and the anterior and posterior drawer signs were negative.  There was full muscle strength with no quadriceps atrophy or joint instability.  Following repetitive motion, the examiner found no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance or incoordination.  Reflexes were normal.  Imaging revealed no fracture or subluxation and no knee effusion or loose bodies.  Chondromalacia of both knees was diagnosed.  
On June 2010 VA treatment record, the Veteran complained of stiffness and numbness in her knees.  A July 2010 VA treatment record notes that the Veteran complained of pain, stiffness, and popping in both knees.  Range of motion and flexibility were found to be within functional limits.  Manual muscle testing was good (+4/5); there was no crepitation.  Slight tenderness was noted at the left lateral knee joint line.

On July 2012 VA examination, the Veteran reported no flare-ups.  Range of motion studies revealed that both knees had full flexion, with objective evidence of pain beginning at 120 degrees, and no limitation of extension.  Range of motion was not additionally limited by repetitive-use testing.  Pain on movement and palpation was noted.  Muscle strength and joint stability testing were normal.  There was no evidence of recurrent patellar subluxation/dislocation or of any meniscal conditions.  The examiner noted there was evidence of stress fractures of the bilateral lower extremities, but that there were no current symptoms.  The examiner also noted that the Veteran does not use assistive devices.  Further, diagnostic imaging did not show arthritis.  Bilateral chondromalacia patellae and bilateral tibial stress fractures without residuals were diagnosed.  

There is no specific diagnostic code for rating patellofemoral syndrome.  Consequently, the Veteran's service-connected right and left knee disabilities are each currently rated by analogy under Codes 5299-5257 (right knee) and 5299-5260 (left knee).

The Board observes that X-ray confirmed arthritis is not shown; nonetheless, evidence of painful motion in both knees has been present throughout.  In this regard, the Board notes that the RO has granted a 10 percent rating throughout based on painful motion for the Veteran's service-connected left knee; the Board finds that there is evidence of painful motion throughout in the right knee also.  Notably, on August 2007 VA examination, the examiner noted additional limitation of joint function due to pain and tenderness of both knees.  On July 2009 VA examination, the examiner noted that the Veteran experienced increased pain on repetitive motion testing and tenderness to palpation.  Accordingly, the Board finds that, even in the absence of X-ray confirmed arthritis, each knee disability warrants a 10 percent [maximum] rating. 
 
Both knee disabilities are manifested by full (to 140 degrees) flexion and full (to 0 degrees) extension.  Under Code 5260 (for limitation of flexion), a 10 percent rating requires limitation to 45 degrees.  Under Code 5261 (for limitation of extension), a 10 percent rating requires limitation to 10 degrees.  As the criteria for a 10 percent rating for either limitation of flexion or for limitation of extension are not at any time met or approximated, an increased rating under either of these Codes (or under each) is not warranted.  

Governing VA General Counsel opinions indicate it is appropriate to assign separate ratings for compensable limitation of motion of the knee and for recurrent subluxation or lateral instability.  Therefore, it is also necessary to consider whether the knees warrant separate ratings under Code 5257.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate subluxation or lateral instability, and a 30 percent rating for severe subluxation or lateral instability.  Here, although the Veteran has at times reported giving way of the knees, instability/subluxation are not objectively shown.  Notably, all VA examinations found there was no instability/subluxation of the knees.  Therefore, separate ratings under Code 5257 are not warranted.

Other Codes for rating knee disability (5256, 5258, 5259, 5262, 5263) do not apply as the Veteran's bilateral knee disabilities do not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.  

The Board has considered whether a higher rating is warranted based on related functional limitations (DeLuca factors).  On July 2009 and April 2010 VA examinations, the examiner noted there was no increased fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  On July 2012 VA examination, the examiner specifically noted that range of motion was not additionally limited by repetitive use testing.  And although objective evidence of pain has been noted, additional functional limitation due to pain is not shown; the effect of pain (of itself) is encompassed in the criteria under Code 5299-5003 under which the Veteran is presently rated.

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the left or right knee disability that are not encompassed by the schedular criteria.  The Veteran's complaints of pain, giving way, popping/locking, and swelling are all encompassed by the criteria for the ratings now assigned for the painful motion.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the record does not show, nor does the Veteran contend, that she is unemployed due to her service-connected bilateral knee disabilities.  On April 2010 VA examination, it was noted that the Veteran had not worked since discharge from service in 2007, but that she was a student studying to be a pharmacy technician.  The examiner stated that the "effects of her condition does [sic] not interfere with being a student or moving from class to class.  On July 2012 VA examination, it was noted that the knee disabilities have no impact on the Veteran's ability to work, and that she is currently a full-time nursing student.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. Ap. 447 (2009).  

The preponderance of the evidence is against the assignment of ratings in excess of 10 percent for the knee disabilities.  Therefore, the appeal in these matters must be denied.
 




ORDER

A 10 percent rating is granted for the Veteran's right knee disability, from the earlier effective date of July 6, 2007, subject to the regulations governing payment of monetary awards; a rating in excess of 10 percent for the right knee disability is denied.

A rating in excess of 10 percent for a left knee disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


